                      1     ALEJANDRO P. GUTIERREZ, Bar No. 107688
                            BRETT B. MCMURDO, Bar No. 293050
                      2     HATHAWAY, PERRETT, WEBSTER, POWERS,
                            CHRISMAN & GUTIERREZ
                      3     5450 Telegraph Road, Suite 200
                            Ventura, CA 93006-3577
                      4     Telephone: 805.644.7111
                            Fax No.     805.644.8269
                      5
                            Attorneys for Plaintiff
                      6     VERNON LOWDON

                      7     BARBARA A. BLACKBURN, Bar No. 253731
                            BRITNEY N. TORRES, Bar No. 287019
                      8     LITTLER MENDELSON, P.C.
                            500 Capitol Mall
                      9     Suite 2000
                            Sacramento, CA 95814
                   10       Telephone: 916.830.7200
                            Fax No.:      916.561.0828
                   11       bblackburn@littler.com
                            btorres@littler.com
                   12
                            Attorneys for Defendants
                   13       CARBOLINE COMPANY, CHRISTOPHER
                            TIERNAY, EDWARD MOORE; JEFFREY
                   14       REDFEARN

                   15
                                                               UNITED STATES DISTRICT COURT
                   16
                                                               EASTERN DISTRICT OF CALIFORNIA
                   17
                            VERNON LOWDON, an individual,                   Case No. 2:18-CV-02865-JAM-EFB
                   18
                                                  Plaintiff,
                   19
                                     v.                                     STIPULATION AND ORDER REGARDING
                   20                                                       FIRST AMENDED COMPLAINT
                            CARBOLINE COMPANY, a Delaware
                   21       corporation; CHRISTOPHER TIERNAY,
                            an individual; EDWARD MOORE, an
                   22       individual; JEFFREY REDFEARN, an
                            individual; and DOES 1 through 10,
                   23       inclusive,

                   24                             Defendants.

                   25

                   26

                   27

                   28
LITTLER MENDELSON, P.C.    FIRMWIDE:159504122.1 056205.1225
       500 Capitol Mall                                                                     Case No. 2:18-CV-02865-JAM-EFB
         Suite 2000
    Sacramento, CA 95814
        916.830.7200
                                          STIPULATION AND [PROPOSED] ORDER REGARDING FIRST AMENDED COMPLAINT
                      1                                                  STIPULATION

                      2                       Plaintiff       VERNON   LOWDON       (“Plaintiff”)   and   Defendants   CARBOLINE

                      3     COMPANY (“Carboline”), CHRISTOPHER TIERNAY, EDWARD MOORE; and JEFFREY

                      4     REDFEARN (collectively, “Individual Defendants”; Carboline and Individual Defendants are

                      5     referred to together as “Defendants”), by and through their respective counsel of record, HEREBY

                      6     STIPULATE AS FOLLOWS:

                      7                       WHEREAS Plaintiff initiated this lawsuit by filing his Complaint in Placer County

                      8     Superior Court on September 6, 2018 against Defendants;

                      9                       WHEREAS Defendants filed a notice of removal and removed this action to the

                   10       United States District Court for the Eastern District of California on October 26, 2018;

                   11                         WHEREAS Defendants intended to file a motion to dismiss in response to Plaintiff’s

                   12       Complaint and conferred with Plaintiff’s counsel regarding their position pursuant to the Court’s

                   13       standing order;

                   14                         WHEREAS Plaintiff agreed to dismiss the Individual Defendants and file an

                   15       amended Complaint against Carboline by November 9, 2018;

                   16                         WHEREAS Federal Rule of Civil Procedure 15(a)(2) permits a party to amend its

                   17       pleading with the opposing party’s written consent;

                   18                         IT IS HEREBY STIPULATED AND AGREED AS FOLLOWS:

                   19                1.       Defendants are not required to respond to Plaintiff’s Complaint;

                   20                2.       Plaintiff shall file and serve a First Amended Complaint against Carboline by

                   21                         November 9, 2018;

                   22                3.       The Individual Defendants are dismissed without prejudice; and

                   23                4.       Defendant shall have thirty days from the date of filing of the First Amended

                   24                         Complaint to file a responsive pleading.

                   25

                   26

                   27

                   28
LITTLER MENDELSON, P.C.
       500 Capitol Mall
         Suite 2000
                           FIRMWIDE:159504122.1 056205.1225                    2.                     Case No. 2:18-CV-02865-JAM-EFB
    Sacramento, CA 95814
        916.830.7200
                                          STIPULATION AND [PROPOSED] ORDER REGARDING FIRST AMENDED COMPLAINT
                      1
                            Dated:          November 1, 2018
                      2

                      3                                            /s/ Alejandro P. Gutierrez (as authorized on 10.31.18
                                                                   ALEJANDRO P. GUTIERREZ
                      4                                            BRETT B. MCMURDO, Bar No. 293050
                                                                   HATHAWAY, PERRETT, WEBSTER, POWERS,
                      5                                            CHRISMAN & GUTIERREZ
                                                                   Attorneys for Plaintiff
                      6                                            VERNON LOWDON

                      7     Dated:          November 1, 2018

                      8
                                                                   /s/ Britney N. Torres
                      9                                            BARBARA A. BLACKBURN
                                                                   BRITNEY N. TORRES
                   10                                              LITTLER MENDELSON, P.C.
                                                                   Attorneys for Defendants
                   11                                              CARBOLINE COMPANY, CHRISTOPHER
                                                                   TIERNAY, EDWARD MOORE; JEFFREY
                   12                                              REDFEARN

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLER MENDELSON, P.C.
       500 Capitol Mall
         Suite 2000
                           FIRMWIDE:159504122.1 056205.1225           3.                   Case No. 2:18-CV-02865-JAM-EFB
    Sacramento, CA 95814
        916.830.7200
                                       STIPULATION AND [PROPOSED] ORDER REGARDING FIRST AMENDED COMPLAINT
                      1                                                      ORDER

                      2                       The COURT, having considered the above stipulation, HEREBY ORDERS that:

                      3              1.       Defendants are not required to respond to Plaintiff’s Complaint;

                      4              2.       Plaintiff shall file and serve a First Amended Complaint against Carboline Company

                      5                       by November 9, 2018;

                      6              3.       The Individual Defendants (Christopher Tiernay, Edward Moore, and Jeffrey

                      7                       Redfearn) are dismissed without prejudice; and

                      8              4.       That Defendant shall have thirty days from the date of filing of the First Amended

                      9                       Complaint to file a responsive pleading.

                   10

                   11                         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                   12

                   13        DATE: 11/1/2018                        /S/ JOHN A. MENDEZ____________________
                                                                    HON. JOHN A. MENDEZ
                   14                                               UNITED STATES DISTRICT COURT JUDGE
                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLER MENDELSON, P.C.
       500 Capitol Mall
         Suite 2000
                           FIRMWIDE:159504122.1 056205.1225                    4.                   Case No. 2:18-CV-02865-JAM-EFB
    Sacramento, CA 95814
        916.830.7200
                                          STIPULATION AND [PROPOSED] ORDER REGARDING FIRST AMENDED COMPLAINT
